DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on January 6, 2022 has been entered.  Claim 1 has been amended.  Claim 3 has been cancelled.  Claims 1-2 and 4-15 are pending in this application.  

Response to Arguments
3.	 Applicant's arguments filed 6 January 2022 have been fully considered but they are not persuasive. 
	On pages 7-8 of the response, the Applicant argues that the combination of Zeng and Shedletsky fail to disclose “wherein the electrical interconnection includes a flexible cable configured for connection to a processor and connects to the touch sensor at the upper face of the common base layer and connects to the photovoltaic surface at the lower face of the common base layer” as recited in claim 1 because: 1) Shedletsky’s solar cell is positioned below the display stack whereas Zeng’s solar cell is positioned above display and it provides no reason why its flexible cable 44 could be routed above the display as would be required by the Examiner’s combination; and 2) it does not provide any reason to use a flexible circuit in place of its fixed leads because Zeng is directed to larger electronic device like phones and tablets.  The Examiner respectfully disagrees.  1) as illustrate in Figs 4b and 5, Zeng teaches that the electrical interconnection can include flexible leads 161 and 162 to couple to a control circuit 191 and a rechargeable battery 193.  In Zeng the flexible leads 161 and 162 connect to the touch 

	Therefore, the references teach all of the claimed limitations, and thus the rejection is maintained.  

Claim Objections
4.	Claim 11 is objected to because of the following informalities: 
	Regarding claim 11, the limitation “the electrical interconnection” should be amended to read ---the at least one flexible cable---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Shedletsky et al. (US 2014/0152632, cited in IDS dated 12/07/2020).
	Regarding claim 1, Zeng discloses an energy-collecting touchscreen unit (Fig. 1; [0039]) comprising:
	a thin, substantially transparent cover layer through which a viewing area within the touchscreen unit can be observed while protecting the touchscreen unit from physical damage (Fig. 1; [0039], e.g., a thin and a transparent cover 20);
	a common base layer disposed beneath the cover layer, the common base layer having at least one touch sensor and a photovoltaic surface (e.g., a transparent insulating layer 40 is disposed under the cover layer 20 and has a touch electrode layer 30 and a photovoltaic surface 50), the touch sensor and the photovoltaic surface being affixed to opposite faces of the common base layer (Fig. 1; e.g. the touch electrode layer 30 and the photovoltaic surface 50 are affixed to opposite faces of the transparent insulating layer 40); and
	an electrical interconnection connects with both the photovoltaic surface and the touch sensor (Figs 4b and 5; [0063], [0071], [0085], e.g., the transparent thin film photovoltaic cell 150 may generate an electric current for supplying power to and/or charging the touch panel 30 through a first flexible lead 161, a second flexible lead 162 and the control circuit 191), 

	Zeng does not disclose wherein the flexible cable is configured for connection to a processor.  
	However, Shedletsky discloses a touchscreen unit (Fig. 5; [0049], e.g., touch screen display 14) comprising: 
a photovoltaic panel (Fig. 6; [0051], [0054], e.g., a solar cell ambient light sensor 40); and a flexible cable configured for connecting the photovoltaic panel to a processor ([0054]-[0058], e.g., flexible printed circuit 44 connects the solar cell ambient light sensor 40 to printed circuit board (PCB) 42. The PCB 42 and components 48 form processing circuitry 400 of FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shedletsky in the invention of Zeng for including a flexible printed circuit for connection to a processor so that the processor can sample voltages, electrical charges, or other electrical signals from a photovoltaic panel (see [0053] of Shedletsky).

6. 	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Shedletsky et al. (US 2014/0152632), and further in view of Jacobs et al. (US 2018/0261704, cited in IDS dated 12/07/2020).
Regarding claim 2, Zeng further discloses the touchscreen unit of claim 1, further comprising a display module positioned beneath the common base layer (Fig. 1; [0039], e.g., the display module 10 may be an LCD module or an OLED display module),
	wherein the photovoltaic surface is disposed upon a bottom face of the common base layer between the display module and the common base layer (e.g., the transparent thin film photovoltaic cell 50 is disposed upon the bottom surface of the transparent insulating layer 40 between the display module 10 and the transparent insulating layer 40), and
	wherein the touch sensor is deposited upon an upper face of the common base layer between the cover layer and the common base layer (e.g., the touch electrode layer 30 is deposited upon the upper face of the transparent insulating layer 40 between the cover layer 20 and the transparent insulating layer 40).
	Zeng in view of Shedletsky does not disclose wherein the photovoltaic surface comprises an exterior portion of substantially continuous photovoltaic material along a distal perimeter of the common base layer and an interior portion of photovoltaic material that is dispersed in a pattern across an interior portion of the common base layer so as to minimally obscure viewing of the viewing area.
	However, Jacobs discloses a display apparatus (Figs 1-4; [0017]-[0018], display device 10 comprises a display surface 104) comprising: a photovoltaic surface (Fig. 2; [0031], e.g., photovoltaic layers 204 and 206) comprising an exterior portion of substantially continuous photovoltaic material along a distal perimeter of a common base layer (Figs 2 and 4C; [0031]- [0034], e.g., the photovoltaic layer 206 formed on the bezel surface 106) and an interior portion of photovoltaic material that is dispersed in a pattern across an interior portion of the common base layer so as to minimally obscure viewing of a viewing area ({0032]-[0034], e.g., the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jacobs in the invention of Zeng in view of Shedletsky for forming a photovoltaic surface comprising an exterior portion of substantially continuous photovoltaic material along a distal perimeter of a common base layer and an interior portion of photovoltaic material that is dispersed in a pattern across an interior portion of the common base layer so that the photovoltaic surface can be formed on hand held devices like watches and the power produced by the photovoltaic surface can be used to recharge a battery of the watch.

	Regarding claim 10, Zeng in view of Shedletsky and Jacobs further discloses the touchscreen unit of claim 2, wherein the dispersed pattern of the photovoltaic material is formed by removing portions of the photovoltaic material (Fig. 2 of Jacobs, [0034], e.g., removing portions (108, 110) of the photovoltaic layer 204).
	Zeng further discloses using photoetching for forming a pattern (see [0080], [0095], e.g., photolithography and etching process).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zeng in view of Shedletsky and Jacobs for moving portion of photovoltaic material by using the photolithography and etching process because the photolithography and etching process is well known technique for forming a specific pattern.  

7.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Shedletsky et al. (US 2014/0152632) and Jacobs et al. (US 2018/0261704), and further in view of Hwang et al. (US 2008/0198294, cited in IDS dated 12/07/2020).
	Regarding claim 4, Zeng in view of Shedletsky and Jacobs does not specifically disclose the touchscreen unit of claim 2, wherein the display module is a substantially reflective liquid crystal display.
	However, Hwang discloses an LCD device that is switchable between a reflective mode and a trans missive mode (Figs 3 and 4; [0026]), wherein the reflective mode uses external light to form images, and wherein the images are formed by reflecting or absorbing incident external light (see [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hwang in the invention of Zeng in view of Shedletsky and Jacobs for using an LCD device that is switchable between a reflective mode and a trans missive mode as the display element because in the reflective mode, the LCD device has the advantage of low power consumption since the backlight is not used.

	Regarding claim 5, Zeng in view of Shedletsky, and Jacobs and Hwang further discloses the touchscreen unit of claim 4 further comprising a backlight (Hwang, Fig. 4; [0034], e.g., the LCD uses a backlight 100 in the transmissive mode. Also see [0036] of Zeng).


6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Shedletsky et al. (US 2014/0152632), and further in view of Zahler et al. (US 2014/0133074, cited in IDS dated 12/07/2020).
	Regarding claim 6, Zeng in view of Shedletsky does not disclose the touchscreen unit of claim 1, wherein the cover layer comprises sapphire glass.
	However, Zahler discloses a touchscreen comprising: a cover layer comprising sapphire glass Fig. 3; [0022], e.g., the cover plate 110 comprises sapphire glass).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Zahler in the invention of Zeng in view of Shedletsky for providing sapphire glass for a cover plate because the sapphire glass would enhance the shatter and scratch resistance of the glass while, for a sapphire-polymeric material composite, the combination would be much more resistant to mechanical damage, such as cracking, particularly if flexed or bent to fit a curved surface (see [0017] of Zahler).

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Shedletsky et al. (US 2014/0152632), and further in view of Lang (US 2015/0199062, cited in IDS dated 12/07/2020).
	Regarding claim 7, Zeng further discloses the touchscreen unit of claim 1, wherein the touch sensor comprises a capacitive touch panel having traces comprising an array ([0067], e.g., the capacitance between the plurality of touch sensing electrodes 131 and the plurality of touch driving electrodes 132).
	Zeng in view of Shedletsky does not disclose wherein the capacitive touch panel comprises an indium tin oxide array.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lang in the invention of Zeng in view of Shedletsky for forming touch sensor electrodes from transparent conductive material such as indium tin oxide in order to allow ambient light passing through the transparent touch sensor electrodes.

10. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Shedletsky et al. (US 2014/0152632), and further in view of Shimizu et al. (US 2012/0057439, cited in IDS dated 12/07/2020).
	Regarding claim 8, Zeng in view of Shedletsky does not disclose the touchscreen unit of claim 1, wherein the photovoltaic layer comprises at least one layer of amorphous silicon.
	However, Shimizu discloses a photovoltaic layer comprising at least one layer of amorphous silicon (see Figs 1-31; [0051]-[0055], e.g., the photovoltaic panel 1 comprises an 1- type amorphous silicon film interposed between a p-type amorphous silicon film and an n-type amorphous silicon film).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shimizu in the invention of Zeng in view of Shedletsky for providing a photovoltaic layer comprising at least one amorphous silicon film because it is well known in the art that a photovoltaic cell using an amorphous silicon thin film which can be manufactured at a lower cost has been used widely (see [0004] of Shimizu).


11. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Shedletsky et al. (US 2014/0152632), and further in view of Hamada et al. (US 2015/0253914, cited in IDS dated 12/07/2020).
	Regarding claim 9, Zeng in view of Shedletsky does not disclose the touchscreen unit of claim 1, wherein the common base layer comprises borosilicate glass.
	However, Hamada discloses a touch panel comprising: a common base layer comprising borosilicate glass (Fig. 2; [0035], e.g., the common base layer 3 of the touch panel is made of borosilicate glass).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hamada in the invention of Zeng in view of Shedletsky for using a common base layer made of borosilicate glass in order to improve the transparency of the common base layer.

12.	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Jacobs et al. (US 2018/0261704).
	Regarding claim 11, Zeng discloses an energy-collecting touchscreen unit (Fig. 1; [0039]) comprising:
	a thin, substantially transparent cover layer through which a viewing area within the touchscreen unit can be observed while protecting the touchscreen unit from physical damage (Fig. 1; [0039], e.g., a thin and a transparent cover 20);
	a common base layer disposed beneath the cover layer, the common base layer having at least one touch sensor and a photovoltaic surface (e.g., a transparent insulating layer 40 is 
	a display module positioned beneath the common base layer (Fig. 1; [0039], e.g., the display module 10 is positioned beneath the transparent insulating layer 40); and
	at least one flexible cable electrically interconnected with both the photovoltaic surface and the touch sensor (Figs 4b and 5; [0063], [0071], [0085], e.g., the transparent thin film photovoltaic cell 150 may generate an electric current for supplying power to and/or charging the touch panel 30 through a first flexible lead 161 and a second flexible lead 162),
	wherein the photovoltaic surface is disposed upon a bottom face of the common base layer between the display module and the common base layer (e.g., the transparent thin film photovoltaic cell 50 is disposed upon the bottom surface of the transparent insulating layer 40 between the display module 10 and the transparent insulating layer 40), and wherein the touch sensor is deposited upon an upper face of the common base layer (e.g., the touch electrode layer 30 is deposited upon the upper face of the transparent insulating layer 40 between the cover layer 20 and the transparent insulating layer 40),
	wherein the electrical interconnection connects to the touch sensor at the upper face of the common base layer and connects to the photovoltaic surface at the lower face of the common base layer (Figs 4b and 5; [0085], e.g., the first lead 161, the second lead 162 and the control circuit 191 connected the touch sensor and the photovoltaic surface 50).
	Zeng does not disclose wherein the photovoltaic surface comprises an exterior portion of substantially continuous photovoltaic material along a distal perimeter of the common base layer 
	However, Jacobs discloses a display apparatus (Figs 1-4; [0017]-[0018], display device 10 comprises a display surface 104) comprising: a photovoltaic surface (Fig. 2; [0031], e.g., photovoltaic layers 204 and 206) comprising an exterior portion of substantially continuous photovoltaic material along a distal perimeter of a common base layer (Figs 2 and 4C; [0031]- [0033], e.g., the photovoltaic layer 206 formed on the bezel surface 106) and an interior portion of photovoltaic material that is dispersed in a pattern across an interior portion of the common base layer so as to minimally obscure viewing of a viewing area ({0032]-[0034], e.g., the photovoltaic layer 204 formed on sections of the display surface 104 may be relatively more transparent (e.g., to enable the user to view the sections of the display surface through the photovoltaic layer 204)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jacobs in the invention of Zeng for forming a photovoltaic surface comprising an exterior portion of substantially continuous photovoltaic material along a distal perimeter of a common base layer and an interior portion of photovoltaic material that is dispersed in a pattern across an interior portion of the common base layer so that the photovoltaic surface can be formed on hand held devices like watches and the power produced by the photovoltaic surface can be used to recharge a battery of the watch.

	Regarding claim 15, Zeng in view of Jacobs further discloses the touchscreen unit of claim 11, wherein the dispersed pattern of the photovoltaic material is formed by removing 
	Zeng further discloses using photoetching for forming a pattern (see [0080], [0095], e.g., photolithography and etching process).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zeng in view of Jacobs for moving portion of photovoltaic material by using the photolithography and etching process because the photolithography and etching process is well known technique for forming a specific pattern.

13.	 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Jacobs et al. (US 2018/0261704), and further in view of Lang (US 2015/0199062).
	Regarding claim 12, Zeng in view of Jacobs does not disclose the touchscreen unit of claim 11, wherein the touch sensor comprises a capacitive touch panel having traces comprising at least one indium tin oxide array.
	However, Lang discloses a capacitive touch panel comprising: an indium tin oxide array (Figs 3-4; [0040], [0042], e.g., capacitive touch sensor electrodes 30 comprises an indium tin oxide array).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lang in the invention of Zeng in view of Jacobs for
forming touch sensor electrodes from transparent conductive material such as indium tin oxide in order to allow ambient light passing through the transparent touch sensor electrodes.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Jacobs et al. (US 2018/0261704), and further in view of Shimizu et al. (US 2012/0057439).
	Regarding claim 13, Zeng in view of Jacobs does not disclose the touchscreen unit of claim 11, wherein the photovoltaic layer comprises at least one layer of amorphous silicon.
	However, Shimizu discloses a photovoltaic layer comprising at least one layer of amorphous silicon (see Figs 1-31; [0051]-[0055], e.g., the photovoltaic panel 1 comprises an 1- type amorphous silicon film interposed between a p-type amorphous silicon film and an n-type amorphous silicon film).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shimizu in the invention of Zeng in view of Jacobs for providing a photovoltaic layer comprising at least one amorphous silicon film because it is well known in the art that a photovoltaic cell using an amorphous silicon thin film which can be manufactured at a lower cost has been used widely (see [0004] of Shimizu).

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2018/0032185) in view of Jacobs et al. (US 2018/0261704), and further in view of Hamada et al. (US 2015/0253914, cited in IDS dated 12/07/2020).
	Regarding claim 14, Zeng in view of Jocobs does not disclose the touchscreen unit of 
claim 11, wherein the common base layer comprises borosilicate glass.
	However, Hamada discloses a touch panel comprising: a common base layer comprising borosilicate glass (Fig. 2; [0035], e.g., the common base layer 3 of the touch panel is made of borosilicate glass).
.

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623